Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 51-56, 58-63, 65-70, and 75-76 are rejected under 35 U.S.C. 103 as being unpatentable over DECARREAU et al. (WO/2016/071311, hereinafter DECARREAU, note: corresponding application US 20180295670 A1 is being used below for rejection citation purposes), in view of FUJISHIRO et al. (WO/2015/115573, hereinafter FUJISHIRO, note: corresponding application US 20160219604 A1 is being used below for rejection citation purposes).

Regarding claim 51, DECARREAU teaches a base station which communicates with a terminal apparatus over a Master Cell Group (MCG) bearer for dual connectivity, the base station comprising (in general, see figure 3 and corresponding paragraphs 40-41; see also claims 12-14 along with figure 7 and  corresponding paragraph 46 for additional relevant information):
a transmitter configured to transmit an Addition Request message to a secondary base station which communicates with the terminal apparatus over a Secondary Cell Group (SCG) bearer for the dual connectivity (see at least para. 36-37, e.g. UE 110A is operating in dual connection with the MeNB 102 and the SeNB 106A), 
the Addition Request message separately including a first information element, and an inactivity timer (see at least claim 12 along with claims 8 and 11, e.g. in the addition request message, the master base station (MeNB) configures the monitoring of inactivity timers, as well as configures the inactivity timers themselves), 
wherein the first information element indicates a request for the secondary base station to report information related to an activity of the terminal apparatus in a Secondary Cell Group (SCG) which is a group of serving cells associated with the 
a receiver configured to receive the information transmitted by the secondary base station (see at least claim 12 and para. 46, e.g. “At block 704, the SeNB monitors traffic at each SCG bearer. At block 706, when the timer for an SCG bearer expires without traffic, the SeNB releases the bearer and notifies the MeNB of the release, as well as the reason for the release”).
DECARREAU differs from the claim, in that, it does not specifically disclose [Addition Request message including…] an Expected UE Behavior information element; which is well known in the art and commonly used for effectively improving throughput.
FUJISHIRO, for example, from the similar field of endeavor, teaches mechanism of [Addition Request message including…] an Expected UE Behavior information element (see at least para. 98 of fig. 8, e.g. step 13 - the SeNB addition request includes various parameters concerning the UE 100); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate FUJISHIRO into the apparatus of DECARREAU for effectively improving throughput.

Regarding claim 52, DECARREAU in view of FUJISHIRO teaches the information indicates whether the terminal apparatus is inactive or not. (DECARREAU, see at least claim 12 along with para. 46, e.g. monitoring)

Regarding claim 53, DECARREAU in view of FUJISHIRO teaches 
wherein the Addition Request message and a first message are transmitted on a first procedure, the first message being an acknowledge message which corresponds to 
wherein the information included in a second message is received on a second procedure, the second procedure being different from the first procedure. (DECARREAU, see at least claim 12 along with para. 46, e.g. release)

Regarding claim 54, DECARREAU in view of FUJISHIRO teaches the information is transmitted when the activity of the terminal apparatus is changed.  (DECARREAU, see at least claim 12 along with para. 46, e.g. during monitoring)

Regarding claim 55, DECARREAU in view of FUJISHIRO teaches the information is transmitted when the activity of the terminal apparatus is changed to be inactive.  (DECARREAU, see at least claim 12 along with para. 46, e.g. during monitoring)

Regarding claim 56, DECARREAU in view of FUJISHIRO teaches the information is transmitted when the activity of the terminal apparatus is changed, if the acknowledge message is transmitted.  (DECARREAU, see at least claim 12 along with para. 46, e.g. acknowledged then monitor)

Regarding claim 58, this claim is rejected for the same reasoning as claim 51.  To be more specific, one skilled in the art would have known that claim 58 performs reverse procedures of those of claim 51; more specifically, it would be an secondary base station performs the reverse receiving from and transmitting to a master base 

Regarding claims 59, 60, 61, 62, and 63, in view of claim 58 above, these claims are rejected for the same reasoning as claims 52, 53, 54, 55, and 56, respectively.

Regarding claims 65, 66, 67, 68, 69, and 70, these claims are rejected for the same reasoning as claims 51, 52, 53, 54, 55, and 56, respectively, except each of these claims is in method claim format.

Regarding claim 75, DECARREAU in view of FUJISHIRO teaches the first information element indicates the request for the secondary base station to report the information before a release by the secondary base station of the terminal apparatus. (DECARREAU, see at least claims 12-14 along with para. 42 as well as para. 44, e.g. per this teaching in para. 42 “[f]or each SCG bearer, the SeNB Release Required message can include an indication as to whether or not the SCG bearer was released due to inactivity [after expiration of the timer]”, a skilled artist would have known that there also possible SCG bearers have not been released.  The concept could also be seen in para. 44 “[f]or each SCG bearer, the SeNB Modification Required message can include an indication as to whether or not the SCG bearer was released due to inactivity. It can also include an indication of bearers for which there is no activity--that is, for which the inactivity timer has expired”.)

Regarding claim 76, DECARREAU in view of FUJISHIRO teaches the first information element indicates the request for the secondary base station to report the information when the inactivity timer expires.  (DECARREAU, see at least claims 12-14 along with para. 42 as well as para. 44, e.g. see reasoning as in claim 75 above)

Response to Arguments
Applicant's arguments filed 06/17/2021 have been fully considered.  Regarding independent claims 51, 58, and 65, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, all dependent claims have also been rejected in this Office action.
Applicant's arguments filed 06/17/2021 have been fully considered but they are not persuasive.  Examiner offers explanations in the following sections.
Regarding independent claim 51, the applicant argues that (applicant’s emphasis included, if any):
“…Although Decarreau describes an MeNB sending an Addition Request message to configure a SeNB, including signaling a timer, and the SeNB reporting a release of a bearer with the reason for release, Decarreau is silent as to the claimed “the Addition Request message separately including a first information element, an Expected UE Behavior information element, and an inactivity timer, wherein the first information element indicates a request for the secondary base station to report information related to an activity of the terminal apparatus[.]”

Even if the asserted teaching of Fujishiro, allegedly concerning an Expected UE Behavior (“The SeNB addition request includes various parameters concerning the UE 100.” Fujishiro para. [0098]), are combined with Decarreau, the combination still does not teach or suggest transmitting an Addition Request message that separately includes a first information element, an Expected UE Behavior, and an inactivity tinier. It is respectfully submitted that the final Office Action, and the Examiner’s position during the interview, are focused on the gist of the 

If the rejection is maintained, the Examiner is respectfully requested to specifically point out where the prior art teaches i) the first information element, ii) the Expected UE Behavior information element, and iii) the inactivity timer, and how the prior art teaches that these are separately include in an Addition Request message.”  (Remarks, pages 12-13)

The examiner respectfully disagrees.  Many aspects are already discussed during the previous interview; and the examiner suggests the applicant to review the interview summary mailed on 06/17/2021 for additional details.  For example, Decarreau does not teach ii) the Expected UE Behavior information element, however, from the similar field of endeavor, Fujishiro does.  In addition, Decarreau indeed teaches or suggests i) the first information element and iii) the inactivity timer separately included in the Addition Request message (see claim 1 rejection above for detail), for example, see at least claim 12 along with claims 8 and 11, e.g. in the addition request message, the master base station (MeNB) configures the monitoring of inactivity timers, as well as configures the inactivity timers themselves.  Therefore, the combination of Decarreau-Fujishiro indeed teaches or suggests the newly amended features recited in claim 51.

Regarding independent claims 58 and 65, the traversal grounds are same or similar as those recited in claim 51 above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

Regarding new claims 75 and 76, the arguments are carefully reviewed, and the examiner also respectfully disagrees.  The detail of the rejections are properly addressed in the corresponding rejections above.  

 all pending dependent claims of the independent claims 51, 58, and 65, in view of the response above, the examiner has maintained the rejection as presented and believes all rejections are proper and should be sustained.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEE F LAM/Primary Examiner, Art Unit 2465